UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------X
EMA FINANCIAL, LLC,

                  Plaintiff, Counterclaim
                  Defendant,                          MEMORANDUM AND ORDER

           - against -                                  18 Civ. 3634 (NRB)

NFUSZ, INC.,

               Defendant, Counterclaim
               Plaintiff.
-----------------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

      This litigation, between lender EMA Financial, LLC (“EMA” or

“plaintiff”) and borrower NFusz, Inc. (“NFusz” or “defendant”),

concerns two substantially similar transactions whereby plaintiff

provided defendant with cash in exchange for (1) a one-year note

bearing interest convertible into shares of NFusz common stock and

(2) a warrant agreement granting plaintiff a five-year option to

purchase shares of NFusz common stock at a fixed price (the

“exercise price”). 1       Both transactions consist of a Securities




      1 This action is the latest in a litany of recent cases brought in this

District and the Eastern District of New York involving alleged breaches of
convertible promissory notes and related agreements in which corporate
defendants rely principally on a criminal usury defense. See EMA Fin., LLC v.
AIM Expl., Inc., No. 18 Civ. 145 (ER), 2019 WL 689237, at *1 n.1 (S.D.N.Y. Feb.
19, 2019) (collecting cases). But whereas the recent slew of cases have centered
primarily on the issue of whether, in considering a loan’s effective interest
rate, courts are to include the potential profit a lender stands to gain by
electing to obtain principal repayment in the form of the borrower’s common
stock shares rather than cash, the instant dispute centers on a distinct
transaction feature -– namely, a lender’s entitlement to common stock warrants
that are received in addition to (rather than in lieu of) principal repayment.


                                       1
Purchase Agreement (the “SPAs”), a Convertible Promissory Note

(the    “Notes”),    and   a   Stock    Purchase    Warrant       (the    “Warrant

Agreements”), (collectively, the “Agreements”). 2

       In April 2018, after NFusz had repaid the Notes in full, EMA

initiated this action to enforce its right to certain shares of

NFusz common stock pursuant to the “cashless exercise” procedure

as set forth in the Warrant Agreements.            EMA now moves for partial

summary judgment seeking a declaration regarding the validity of

the formula pursuant to which EMA’s entitlement to NFusz common

stock is calculated, and dismissal of defendant’s affirmative

defenses and counterclaims.            Defendant cross-moves for summary

judgment on the grounds that the transactions are usurious and

thus void ab initio under New York law.                In the alternative,

defendant    seeks     rescission      of   the    Warrant        Agreements   or

reformation of the cashless exercise formulas therein.

       For the reasons that follow, the Court grants EMA’s motion

for partial summary judgment as to NFusz’s usury defense, but

denies EMA’s motion insofar as it seeks a declaration regarding

the    cashless     exercise   formula      as    written    in     the    Warrant




      2 For the sake of clarity, the Court notes that each Warrant Agreement

grants to EMA a certain number of warrant shares that, in turn, may be used to
purchase shares of NFusz common stock. Thus, “warrant shares” do not represent
immediate ownership of NFusz common stock but merely the option to purchase
shares of NFusz common stock at a fixed price in the future.


                                        2
Agreements. 3     Indeed, notwithstanding the plain                  terms of the

cashless exercise formula, the Agreements read in their entirety

reveal    that   NFusz’s    position    regarding          the   proper   cashless

exercise formula is the only sensible one and that the cashless

exercise formula must be enforced accordingly.


I.     Background 4

       EMA is a Delaware limited liability company with a principal

office in New York City.       ECF No. 65 ¶¶ 3, 4.           NFusz, now known as

Verb     Technology    Company,     Inc.,        is    a    Nevada     corporation

headquartered in Los Angeles.              Id.        When EMA initiated this

lawsuit, NFusz’s shares traded on the OTCQB market under the symbol

“FUSZ.”    See ECF No. 51-7.

       On December 5, 2017, the parties entered into an SPA (the

“December SPA”) pursuant to which NFusz issued to EMA: (1) an 8%




      3 EMA’s motion is one for partial summary judgment because it seeks

judgment only as to its fourth cause of action for declaratory relief. See ECF
No. 4 ¶¶ 27-29. EMA’s first three purported causes of action are styled as
follows: Failure to Deliver Shares – Relief Sought: Money Damages (Claim 1);
Failure to Deliver Shares – Relief Sought: Preliminary and Permanent Injunction
(Claim 2); Failure to Deliver Shares – Relief Sought: Liquidated Damages (Claim
3). ECF No. 4 ¶¶ 19-26.

      4 The following facts are drawn from Plaintiff’s Local Civil Rule 56.1

Statement of Undisputed Material Facts (ECF No. 59); the Declaration of Thomas
J. Fleming in Support of EMA’s Motion for Partial Summary Judgment and the
exhibits annexed thereto (ECF No. 61); the Declaration of Felicia Preston in
Support of EMA’s Motion for Partial Summary Judgment (ECF No. 64); Defendant
NFusz’s Rule 56.1 Statement of Material Facts Not in Dispute (ECF No. 65); the
Affirmation of Marjorie Santelli in Support of NFusz’s Motion for Summary
Judgment and the exhibits annexed thereto (ECF No. 67); and the Declaration of
Felicia Preston in Support of EMA’s Opposition to NFusz’s Motion for Preliminary
Injunction and Cross-Motion for Preliminary Injunction (ECF No. 41).


                                       3
convertible note in the original principal amount of $185,000 (the

“December Note”); and (2) 1,200,000 warrant shares for NFusz common

stock (the “December Warrant”), exercisable at $0.11 per warrant

share.    ECF No. 74 ¶ 23.    On January 11, 2018, the parties entered

into a substantially similar SPA (the “January SPA”) whereby NFusz

issued to EMA an 8% convertible note in the original principal

amount of $75,000 (the “January Note”); 5 and (ii) 500,000 warrant

shares for NFusz common stock (the “January Warrant”), exercisable

at $0.14 per warrant share. 6        Id. ¶ 25.     While the December and

January    transactions      were    being    negotiated,     both    parties

participated in calls with representatives of a fund called Auctus

Fund Management, LLC (“Auctus”).          ECF No. 70 ¶¶ 13, 22.      NFusz and

Auctus    entered     into    two     separate,     similarly     structured

transactions whereby Auctus provided NFusz with cash in exchange

for convertible notes and warrant shares.

      On March 12, 2018, NFusz repaid both the December and January

Notes in full, in the amounts of $225,811.51 and $87,121.23,




      5 EMA retained 10% of the $185,000 and $75,000 loaned to NFusz (the
“Original Issue Discount”), such that NFusz only received $166,500 and $67,500,
respectively. See ECF No. 74 ¶ 20.

      6 On December 5, 2017, defendant’s common stock closed at $0.096 ($0.014

less than the exercise price of $0.11). On January 11, 2018, defendant’s common
stock closed at $0.097 ($0.043 less than the strike price of $0.14). See ECF
No. 70 at 3; ECF No. 59 at 8. The warrant shares were thus “out of the money”
at issuance (i.e., they would have been economically detrimental to exercise).


                                      4
respectively. 7    ECF No. 59 ¶ 28.        At that time, EMA had not yet

attempted to exercise any of the warrant shares underlying the

December and January Warrant Agreements, which were set to expire

in December 2022 and January 2023, respectively.

      The procedure for exercising the warrant shares requires EMA

to deliver to NFusz an executed version of the Notice of Exercise

Form that is annexed to the Warrant Agreements.             See ECF No. 67-3

at 2.     The Notice of Exercise form, in turn, requires EMA to

designate whether payment for the common stock shares will be made

“in lawful money of the United States” (i.e., with cash or cash

equivalents), or pursuant to the cashless exercise procedure as

set forth in the Warrant Agreements.          Id. at 12.

      The cashless exercise mechanism, which is at the center of

this dispute, is described in identical provisions of the Warrant

Agreements as follows:

        c) Cashless Exercise.     In the event that the shares
      underlying this Warrant are not registered for resale with
      the Securities and Exchange Commission under an effective
      registration statement with a current prospectus, then this
      Warrant may also be exercised by means of a “cashless
      exercise” in which the Holder shall be entitled to receive a
      certificate for the number of Warrant Shares equal to the
      quotient obtained by dividing [(A-B)(X)] by (B), where:

            (A)   = the Market Price (as defined below)

            (B)   = the Exercise Price of this Warrant (as adjusted);
                  and

      7 While the terms of the Notes gave EMA the right to convert the principal
outstanding on the Notes into NFusz common stock in lieu of cash repayment, EMA
never sought to exercise that right. See ECF No. 41-2 at 3.


                                       5
            (X) = the number of Warrant Shares issuable upon exercise
                 of this Warrant in accordance with the terms of
                 this Warrant by means of a cash exercise rather
                 than a cashless exercise.

            “Market Price” shall mean the closing sale price per
            share of Common Stock on the principal market where the
            Common Stock is traded on the Trading Day immediately
            preceding delivery of the Notice of Exercise or the
            Closing Date, whichever is greater. Notwithstanding
            anything herein to the contrary, on the Termination
            Date, this Warrant shall be automatically exercised via
            cashless exercise pursuant to this Section 2(c).

Id. at 3.

      The Notice of Exercise Form further describes the cashless

exercise procedure as “the cancellation of such number of Warrant

Shares as is necessary, in accordance with the formula set forth

in subsection 2(c), to exercise this Warrant with respect to the

maximum number of Warrant Shares purchasable pursuant to the

cashless exercise procedure set forth in subsection 2(c).”    Id. at

12.   Stated simply, if at the time EMA seeks to exercise its

warrant shares the NFusz common stock underlying those shares have

not been registered for resale with the SEC, EMA has the option to

pay NFusz for the common stock shares via the “cancellation” of

warrant shares instead of with a cash payment.

      On March 28, 2018, EMA delivered to NFusz a Notice of Exercise

form indicating its intent to exercise, on a cashless basis,

500,000 of the 1.2 million warrant shares underlying the December




                                  6
Warrant Agreement (the “March Exercise Notice”). 8           See ECF No. 67-

8 at 2.     At the time EMA sought to exercise the 500,000 warrant

shares, NFusz common stock was trading at $1.71 and the exercise

price     under   the   December   Warrant    Agreement     remained    $0.11.

Applying the $1.71 market price and the $0.11 exercise price to

the cashless exercise formula as written in the December Warrant

Agreement, EMA calculated that it was entitled 7,272,727 shares of

NFusz common stock. 9      In response to the March Exercise Notice,

NFusz informed EMA that the cashless exercise formula as written

in the December Warrant Agreement was clearly an error and that

NFusz would not permit its transfer agent to deliver the requested

number of shares.        See ECF No. 67-9.        According to NFusz, the

cashless exercise formula has no sensible application unless the

denominator reflects the market price, rather than the exercise

price, thus entitling EMA to 467,836 shares of NFusz common stock

using the agreed upon inputs.

      For ease of comparison, the formulas that each party maintains

are correct are set forth below, along with the number of common




      8The parties do not dispute that when EMA delivered its Notice of Exercise
on March 28, 2018, NFusz common stock was “not registered for resale with the
Securities and Exchange Commission under an effective registration statement
with a current prospectus” pursuant to Section 2(c) of the December Warrant.
Accordingly, plaintiff had the right to a cashless exercise.

      9 EMA arrived at the 7,272,727 figure using the formula as written in the
Warrant Agreements:   ($1.71-$0.11)(500,000)/($0.11) = 7,272,727 common stock
shares.


                                       7
stock shares each formula yields when calculated using the agreed

upon variables.

              EMA’s Formula                        NFusz’s Formula


                  (A − B) (X)                           (A − B) (X)
                       B                                     A


           ($1.71 − $0.11) (500,000)             ($1.71 − $0.11) (500,000)
                     $0.11                                 $1.71


       = 7,272,727.27 shares                     = 467,836.257 shares



      As shown, EMA and NFusz agree that the numerator of the

cashless exercise formula should reflect the exercise price (“B”)

subtracted from the market price (“A”), multiplied by the number

of warrant shares being exercised (“X”). 10            The parties’ formulas

diverge in that EMA would, consistent with the formula as written

in the Warrant Agreements, divide the numerator value by the

exercise       price    (here,     $0.11),   whereas   NFusz    maintains    the

numerator should be divided by the market price (here, $1.71).




      10 Conceptually, subtracting the exercise price ($0.11) from the market
price ($1.71) yields the profit that EMA stood to gain per share (assuming,
that is, that the common stock share could immediately be sold at the $1.71
market price). Multiplying the profit per share by the number of warrant shares
being exercised (which both formulas contemplate) thus yields the total
potential profits associated with a particular exercise.     Stated otherwise,
under both formulas, the numerator represents the product of multiplying the
profits per warrant share (here, $1.71 - $0.11, or $1.60), by the number of
warrant shares being exercised (here, 500,000), totaling $800,000.


                                         8
The parties do not dispute that inputting the $0.11 exercise price

and $1.71 market price into their respective formulas entitles EMA

to 7,272,727 and 467,836 common stock shares, respectively, upon

a cashless exercise of 500,000 warrant shares.

      Several other provisions of the Agreements are relevant to

this dispute:

      •   Choice-of-law:    The SPAs and Notes contain identical
          provisions that provide for the application of Nevada law.
          Section 9(a) of the SPAs state, in relevant part, that
          “[t]his Agreement shall be governed by and construed in
          accordance with the laws of the State of Nevada without
          regard to principles of conflicts of laws.” ECF Nos. 41-
          1; 41-6. Similarly, ¶ 4.6 of the Notes state that “[t]his
          Note shall be governed by and construed in accordance with
          the laws of the State of Nevada without regard to conflicts
          of laws principles that would result in the application of
          the substantive laws of another jurisdiction.” ECF Nos.
          41-2; 41-7. The Governing Law provisions of the SPAs are
          incorporated by reference into the Warrants, which state
          that   “[a]ll    questions    concerning   the    validity,
          enforcement, and interpretation of this Warrant shall be
          determined in accordance with the provisions of the
          Purchase Agreement.”      December Warrant Section 5(e);
          January Warrant Section 5(e). See Def.’s Mem. of Law in
          Supp. Summ. J. at 25 (ECF No. 60).

      •   Usury Waiver: Section 10(e) of both SPAs state, “[t]o the
          extent it may lawfully do so, the Company [i.e., NFusz]
          hereby agrees not to insist upon or plead or in any manner
          whatsoever claim, and will resist any and all efforts to
          be compelled to take the benefit or advantage of, usury
          laws wherever enacted, now or at any time hereafter in
          force, in connection with any claim, action or proceeding
          that may be brought by the Purchaser in order to enforce
          any right or remedy under the Note.” ECF No. 41-1.

II.   Procedural History

      On April 24, 2018, EMA filed the operative complaint, seeking

monetary and injunctive relief for breach of the December Warrant

                                   9
Agreement and a declaration that the March Exercise Notice was

valid and correctly applied the cashless exercise formula. 11                     In

its    answer,    NFusz    alleged        counterclaims    for     fraud    in   the

inducement, reformation or rescission on the basis of mistake, and

sought the recovery of “all amounts previously paid under the notes

representing overcharges of interest” and the voiding of the two

transactions      pursuant     to   its    affirmative    defense    of     criminal

usury.      See ECF No. 19. 12

       On   December   20,     2018,   while    discovery    was    ongoing,     EMA

attempted, once again, to gain delivery of the requested 7,272,727

shares of NFusz common stock pursuant to the disputed cashless

exercise formula.      This prompted NFusz to file a proposed Order to

Show    Cause    seeking   a   preliminary      injunction    and    a     temporary

restraining order (“TRO”) to enjoin plaintiff from attempting to




      11 In a May 24, 2018 letter to the Court concerning a proposed motion to

dismiss, NFusz advanced substantially the same arguments that it advances here
-– namely, that New York rather than Nevada law should govern the transactions
and that the transactions violated New York’s criminal usury laws. See ECF No.
11. EMA argued in response that Nevada law should apply and that even if the
Court applied New York law, the transactions still would not be criminally
usurious. See ECF No. 13. In a June 18, 2018 letter to the parties, the Court
expressed skepticism that the Nevada choice-of-law provisions in the Agreements
should not apply and questioned whether the transactions at issue would even be
subject to a usury analysis given that the securities involved certain equity-
like characteristics. See ECF No. 14.

       12
        Because NFusz did not make any arguments in opposition to EMA’s partial
motion for summary judgment as to NFusz’s counterclaim for fraud-in-the
inducement, see ECF No. 19 at 16, 17, that claim has been abandoned. See Cowan
v. City of Mount Vernon, 95 F. Supp. 3d 624, 645 (S.D.N.Y. 2015) (“Federal
courts may deem a claim abandoned when a party moves for summary judgment on
one ground and the party opposing summary judgment fails to address the argument
in any way.”).


                                           10
exercise    the    Warrant     Agreements        pending   resolution      of    this

proceeding. 13     During a teleconference with the Court held on

January 16, 2019, the Court proposed a compromise whereby plaintiff

would receive the 467,836 common stock shares to which defendant

had   previously      conceded   the   plaintiff       was   entitled,      without

prejudice to plaintiff’s ability to receive a larger number of

shares at a later time.          During a subsequent teleconference held

on January 18, 2019, defendant rejected this proposal based on its

contention that the transactions were void ab initio pursuant to

New York’s criminal usury laws.

      On   February    1,    2019,   following      the    close   of    discovery,

plaintiff     filed    an    opposition     to    defendant’s      motion       for   a

preliminary       injunction     and   cross-moved         for     a    preliminary

injunction seeking a declaration concerning the validity of the

Warrant Agreements and an order directing defendant to immediately

deliver at least 467,836 shares of common stock pursuant to the

formula advanced by defendant.         ECF No. 40 at 19.         On May 30, 2019,

following oral argument on the parties’ preliminary injunction

motions, the Court granted the parties leave to brief cross-motions

for summary judgment.        To date, NFusz has not delivered any shares

to EMA.



      13The Court denied the TRO on the grounds that the defendant could simply
instruct its transfer agent to refuse to honor EMA’s requests, as defendant had
done previously.


                                       11
     EMA now moves for partial summary judgment, under Federal

Rule of Civil Procedure 56, seeking a declaration that the March

Exercise Notice “was valid and correctly applied the cashless

exercise formula in the Warrants.”     ECF No. 60 at 17.   NFusz cross-

moves for summary judgment on its affirmative defense of usury or,

should the Court determine that Nevada law applies and that its

usury defense is unavailable, rescission of the Warrant Agreements

or reformation of the cashless exercise formula on the basis of

unilateral mistake.     See ECF No. 66 at 9.    Oral argument on the

parties’ cross-motions was held on December 5, 2019.


III. Discussion

     Summary judgment is appropriate when the moving party “shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”        Fed. R. Civ.

P. 56(a).    “A fact is material when it might affect the outcome of

the suit under governing law.” McCarthy v. Dun & Bradstreet Corp.,

482 F.3d 184, 202 (2d Cir. 2007) (internal quotation marks omitted)

(quoting Jeffreys v. City of New York, 426 F.3d 549, 553 (2d Cir.

2005)).     A factual dispute is genuine if a reasonable factfinder

could decide in the nonmoving party’s favor.      Id.

     At summary judgment, a court must resolve all ambiguities and

draw all justifiable inferences in the nonmoving party’s favor.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).          The


                                  12
moving party must “make a prima facie showing that it is entitled

to summary judgment.”   Celotex Corp. v. Catrett, 477 U.S. 317, 331

(1986).   If it does so, then there is no issue for trial unless

the party opposing summary judgment presents “sufficient evidence

favoring the nonmoving party for a jury to return a verdict for

that party.”   Anderson, 477 U.S. at 249.   “The same standard . . .

applies when,” as here, “the court is faced with cross-motions for

summary judgment.   Each party’s motion must be reviewed on its own

merits, and the Court must draw all reasonable inferences against

the party whose motion is under consideration.”    Bell v. Pham, No.

09 Civ. 1699 (PAC), 2011 WL 1142857, at *2 (S.D.N.Y. Mar. 24, 2011)

(citing Morales v. Quintel Entm’t, Inc., 249 F.3d 115, 121 (2d

Cir. 2001)).

     This Memorandum and Order proceeds as follows.       The Court

first addresses NFusz’s usury defense, which requires a threshold

inquiry into whether the Agreements are governed by New York or

Nevada law.    After concluding that the parties’ Nevada choice-of-

law provisions control and that NFusz’s usury defense therefore

fails as a matter of law, the Court turns to an analysis of the

disputed cashless exercise formula.   Because that analysis reveals

not only that the formula as written cannot be reconciled with

other provisions of the Agreements but also that NFusz’s position

as to the correct formula is the only commercially reasonable one,

the Court exercises its authority, pursuant to Rule 56(f)(1) of

                                 13
the Federal Rules of Civil Procedure, to issue a declaratory

judgment in NFusz’s favor on the issue of the cashless exercise

formula’s    proper    interpretation. 14      Accordingly,     the   Warrant

Agreement is reformed to reflect the only logical and appropriate

reading of the cashless exercise formula therein.

      A.    Usury

      Plaintiff     moves   for   partial   summary     judgment   dismissing

defendant’s affirmative usury defense on the grounds that it is

unavailable under the parties’ selected law (i.e., Nevada).                See

Consumers Distrib. Co. v. Hermann, 812 P.2d 1274, 1278 (Nev. 1991)

(“Nevada has no statute which precludes high interest rates.”)

Indeed, under Nevada law, parties to a contract:

      may agree for the payment of any rate of interest on money
      due or to become due on any contract, for the compounding of
      interest if they choose, and for any other charges or fees.
      The parties shall specify in writing the rate upon which they
      agree, that interest is to be compounded if so agreed, and
      any other charges or fees to which they have agreed.

NRS 99.050.




      14At the outset of oral argument, this Court raised the possibility of
invoking Rule 56(f)(1). Specifically, the Court asked the following question:

      The briefing on these various cross motions presents a number of merits
      issues for resolution. Given that there’s been discovery, and that you’ve
      had a full opportunity to brief these merit issues, is there any
      structural reason that I cannot reach and rule on the merits of the
      various arguments irrespective of whether they are in the context of a
      motion by the plaintiff directed to an affirmative defense raised by the
      defendant or a motion by the defendant addressed to the plaintiff’s
      complaint?

ECF No. 77 at 2.   Neither counsel had any objection.

                                      14
     Defendant maintains that, notwithstanding the choice-of-law

provisions in the Agreements, New York law should apply because

the parties and the transaction lack the requisite nexus to Nevada

law and that, in any event, applying Nevada law would violate New

York’s fundamental public policy against usury.

     For the following reasons, the Court concludes that the

parties’ choice-of-law provision must be enforced, and thus that

NFusz’s usury defense fails as a matter of law. 15

           1.    Choice of Law

     A federal court sitting in diversity applies the choice of

law rules of the forum state.        Klaxon Co. v. Stentor Elec. Mfg.

Co., 313 U.S. 487, 496–97 (1941).        Where, as here, the contracts

at issue contain choice-of-law clauses, the Court applies New

York’s choice-of-law rules “to determine whether and to what extent

the parties’ contractual choice should be honored.”           Woodling v.

Garrett Corp., 813 F.2d 543, 551 (2d Cir. 1987).

      “Generally, [New York] courts will enforce a choice-of-law

clause so long as the chosen law bears a reasonable relationship

to the parties or the transaction.” Welsbach Elec. Corp. v. MasTec

N. Am., Inc., 859 N.E.2d 498, 500 (N.Y. 2006).          “New York courts

may refuse to enforce a choice-of-law clause only where (1) the




     15  The parties do not dispute that NFusz’s usury defense fails to the
extent Nevada law applies.


                                    15
parties’ choice has no reasonable basis or (2) application of the

chosen law would violate a fundamental public policy of another

jurisdiction with materially greater interests in the dispute.”

Beatie & Osborn LLP v. Patriot Sci. Corp., 431 F. Supp. 2d 367,

378 (S.D.N.Y. 2006).    New York courts typically apply the law

selected in contractual choice-of-law clauses only to causes of

action sounding in contract unless “the express language of the

choice-of-law provision is sufficiently broad as to encompass the

entire relationship between the contracting parties.”        H.S.W.

Enter., Inc. v. Woo Lae Oak, Inc., 171 F. Supp. 2d 135, 141

(S.D.N.Y. 2001).   “Under New York law, the first step in any case

presenting a potential choice of law issue is to determine whether

there is an actual conflict between the laws of the jurisdictions

involved; if no conflict exists, then the inquiry ends.”     Matter

of Allstate Ins. Co. (Stolarz), 81 N.Y.2d 219, 223 (1993).

     Here, a meaningful conflict exists between Nevada law, which

does not permit corporations to raise a criminal usury defense,

and New York law, which does.        Compare NRS 99.050 (permitting

contracting parties to agree upon any rate of interest), with N.Y.

Gen. Oblig. Law § 5-521(3) (permitting corporations to raise




                                16
criminal usury as a defense in litigation). 16            Accordingly, for the

Court to set aside the parties’ choice of Nevada law, NFusz must

show either that Nevada is not “reasonably related” to the parties

or the transaction or that applying Nevada law would offend a

fundamental public policy of the state of New York.                     Beatie, 431

F. Supp. 2d at 378.

                   a)    Reasonable Relationship

      Defendant     maintains      that     Nevada    lacks       the     requisite

“reasonable    relationship”      to   the    parties     or   the      transaction

because “the only relationship between the parties, the contract,

and the state of Nevada is that one of the parties (NFusz) was

incorporated there.”       ECF No. 66 at 17.         To the contrary, courts

in this Circuit have deemed one party’s incorporation in the state

of   the   parties’     chosen   law   sufficient     for      purposes     of    the

“reasonable relationship” test.           See, e.g., Power Up Lending Grp.,

Ltd. v. All. Bioenergy Plus, Inc., 2019 WL 1322621, at *4 (E.D.N.Y.

Feb. 28, 2019), report and recommendation adopted, 2019 WL 1317456

(E.D.N.Y. Mar. 22, 2019) (“[B]ecause Plaintiff is incorporated in

Virginia, and the parties entered into two separate transactions,

totaling    four    separate     signed     agreements,     all    stating       that


      16 Under New York law, a loan is criminally usurious when the interest

rate exceeds 25% per annum or the equivalent rate for a longer or shorter
period. See N.Y. Penal Law § 190.40. While New York’s civil usury statute
prohibits charging interest on a “loan or forbearance” at a rate that exceeds
16% annually, see N.Y. Gen. Oblig. Law § 5-521(1), corporations are barred from
asserting civil usury as an affirmative defense.


                                       17
Virginia law governs, this Court concludes that Virginia bears a

reasonable relationship to the transactions.”); Power Up Lending

Grp., Ltd v. Danco Painting, LLC, 2016 WL 5362558, at *4 (E.D.N.Y.

Aug. 10, 2016) (“As Plaintiff is a Virginia corporation and the

parties    agreed    to   apply   the   state’s       laws,      the   Court    finds

sufficient contacts with the state of Virginia.”). 17

      Defendant      notes     correctly      that    the     parties     and     the

transaction have multiple contacts with the state of New York.

Among them, EMA’s principal place of business is in New York, the

Agreements were drafted in New York, and “EMA required that the

original signed documents be received by its New York offices for

the Agreements to be effective.”             ECF No. 66 at 16; ECF No. 68 at

12.   The relevant inquiry is not, however, whether the selected

state is the state with the greatest number of connections to the

parties or the transaction; rather, it is whether the relationship

to the selected state is “reasonable.”                 See Madden v. Midland

Funding,   LLC,     237   F.   Supp.   3d    130,    148   n.7    (S.D.N.Y.     2017)

(“Several federal court decisions appear to rely on an outdated



      17 These rulings are   consistent with the approach set forth in the
Restatement (Second) of Conflict of Laws, which states that “parties will be
held to have had a reasonable basis for their choice [of law] when [the chosen
state] is that where performance by one of the parties is to take place or where
one of the parties is domiciled or has his principal place of business.”
Section 187 cmt. f (1971) (emphasis added). In determining whether to apply
choice-of-law clauses, New York courts follow the Restatement’s approach. See
S. Leo Harmonay, Inc. v. Binks Mfg. Co., 597 F. Supp. 1014, 1025 (S.D.N.Y. 1984)
(describing New York’s approach to contractual choice-of-law clauses as being
“stated succinctly” in the Restatement (Second) of Conflict of Laws § 187).


                                        18
standard allowing courts to avoid parties’ choice of law when the

‘most significant contacts’ occur in another forum”); see also

Finucane v. Interior Const. Corp., 695 N.Y.S.2d 322, 325 (N.Y.

1999)    (upholding      the     parties’           contractual       choice-of-law

notwithstanding the possibility that the state of New York “ha[d]

a greater interest in the litigation” than the state whose laws

the parties agreed would govern).

     The cases NFusz cites do not compel a different result. NFusz

relies primarily on Power Up Lending Grp., Ltd. v. Cardinal Energy

Grp., Inc., 2019 WL 1473090, at *4 (E.D.N.Y. Apr. 3, 2019) -- a

case defendant describes as having “facts nearly identical to those

presented here,” id. at 17 -- in support of its contention that

“where   the   sole    connection      is    that    one   of   the    parties   was

incorporated in the state of the chosen law, New York courts are

unlikely to find a ‘reasonable relationship.’”                  Id.   In Power Up,

however, it was the lender, rather than the borrower, that was

incorporated in the state of the parties’ chosen law. Accordingly,

the borrower’s affirmative defense of usury did not, as here, hinge

upon avoiding the laws of its own state of incorporation.                    While

not dispositive to its analysis, the Court regards with some

skepticism the arguments made by a Nevada corporation that the

laws of its state of incorporation should not apply.                       This is

particularly    true    where,    as    here,       six    different    agreements

negotiated between the parties at arms-length either expressly

                                        19
contemplate that Nevada law is to govern or incorporate the Nevada

choice-of-law clause by reference.                 See ECF No. 67.

       Because      the    Court    cannot    conclude     that     Nevada   bears   no

“reasonable relationship” to the parties and the transaction such

that the parties’ contractual choice-of-law should be set aside,

the Court turns to the question of whether applying Nevada law

would violate a fundamental public policy of New York.

                     b)     Public Policy

       “[T]he party opposing enforcement of a contractual choice of

law . . . bears a ‘heavy burden’ of demonstrating that the foreign

law is offensive to [New York’s] public policy.”                        Finucane, 695

N.Y.S.2d at 325 (citing Cooney v. Osgood Mach., Inc., 612 N.E.2d

277,    285   (N.Y.       1993)).     “‘The       public   policy    doctrine   is   an

exception to implementing an otherwise applicable choice of law in

which the forum refuses to apply a portion of foreign law because

it is contrary or repugnant to its State’s own public policy.’”

Galeotti v. Cianbro Corp., 2013 WL 3207312, at *16 (N.D.N.Y. June

24, 2013) (quoting Schultz v. Boy Scouts of Am., Inc., 480 N.E.2d

679, 687 (N.Y. 1985)).              The exception “should only be used in

instances in which the laws of the foreign state are ‘truly

obnoxious’” to the public policy of the forum state.                     Id. (quoting

Edwards v. Erie Coach Lines Co., 952 N.E.2d 1033, 1041 (N.Y.

2011)); see also Boss v. Am. Exp. Fin. Advisors, Inc., 791 N.Y.S.2d

12,    14   (N.Y.    2005), aff’d      sub    nom. Boss      v.   Am.   Express   Fin.

                                             20
Advisors, Inc., 844 N.E.2d 1142 (N.Y. 2006) (noting that a court

should only refuse to enforce a choice-of-law provision on public-

policy grounds if its enforcement “would result in [the] approval

of [a] transaction that is inherently vicious, wicked or immoral,

and shocking to prevailing moral senses”).               The public policy

exception only applies “when New York’s nexus with the case is

substantial enough to threaten our public policy.”             Cooney, 612

N.E.2d at 284.

      The New York Court of Appeals has offered several examples of

policies so fundamental to New York law that it would warrant

overriding the parties’ choice-of-law in order to ensure their

enforcement.     In Welsbach, for example, the Court cited anti-

discrimination and human rights laws as sufficiently fundamental

to defeat contracting parties’ choice-of-law. 859 N.E.2d at 501.

The   public   policy   implicated        here   –-   prohibiting    usurious

transactions negotiated at arms-length by sophisticated entities

–- is not similarly fundamental.            Indeed, statutes prohibiting

usurious loans were enacted “to protect desperately poor people

from the consequences of their own desperation.”            Seidel v. 18 E.

17th St. Owners, Inc., 598 N.E.2d 7, 9 (N.Y. 1992).                 Courts in

this District have thus been reluctant to invalidate choice-of-

law clauses in commercial contracts in order to enforce New York’s

usury laws.    See, e.g., Walter E. Heller & Co. v. Chopp-Wincraft

Printing Specialties, Inc., 587 F. Supp. 557, 560 (S.D.N.Y. 1982)

                                     21
(declining to find the application of Illinois law, which exempts

corporations from the protection of its usury law, “violative of

public policy, since usury is not a favored defense, particularly

in    the   circumstances        here    where    a    corporation       rather   than    a

helpless     consumer       is    involved”);         RMP     Capital    Corp.    v.    Bam

Brokerage, Inc., 21 F. Supp. 3d 173, 186 (E.D.N.Y. 2014) (rejecting

the argument that the court should apply New York law to the issue

of a party’s usury defense notwithstanding an Illinois choice of

law    provision,     noting      that    “such       an   argument     is   contrary    to

previous rulings by courts in this Circuit”); Bentley v. Providian

Fin. Corp., No. 02 Civ. 5714 (WHP) (FM), 2003 WL 22234700, at *3

(S.D.N.Y. Apr. 21, 2003) (rejecting plaintiff’s argument that the

interest rate on his credit card violated New York’s criminal usury

statute on the grounds that the credit card agreement was governed

by New Hampshire law, which has no such usury statute).

       Further, it is hardly clear that New York has a “material

interest” in affording a Nevada corporation with no connection to

New York the protection of New York’s criminal usury laws.                         Nor is

the Court persuaded that the connections between the transaction

and New York -- all of which stem from the lender maintaining its

principal     place    of    business      in    New       York   --   are   sufficiently




                                           22
substantial for the application of Nevada law “to threaten [New

York’s] public policy,” Cooney, 612 N.E.2d at 284. 18

      In   short,   the   Court   cannot   conclude    that   enforcing    the

parties’ choice-of-law provision would be “truly obnoxious” to New

York public policy.       Edwards, 17 N.Y.3d at 331.       To the contrary,

rewriting the parties’ choice of law -- for the benefit of a

corporation that expressly agreed “to resist . . . tak[ing] the

benefit or advantage of, usury laws wherever enacted,” ECF No. 41-

1 at EMA000504, no less -- would undermine New York’s interest in

promoting certainty and predictability in commercial contracting.

See 159 MP Corp. v. Redbridge Bedford, LLC, 33 N.Y.3d 353, 359–60

(N.Y. 2019) (“By disfavoring judicial upending of the balance

struck at the conclusion of the parties’ negotiations, our public

policy in favor of freedom of contract both promotes certainty and

predictability and respects the autonomy of commercial parties in

ordering their own business arrangements.”).




      18Defendant cites several cases involving corporate borrowers in support
of its argument that criminal usury is a “fundamental public policy” of New
York that must be enforced. ECF No. 68 at 6. None of these cases is directly
on point. In Power Up Lending Grp., Ltd. v. All. Bioenergy Plus, Inc., for
example, the Court concluded that notwithstanding New York’s public policy
against usury, it still “[could] not conclude the application of the parties’
choice-of-law clause would violate New York’s fundamental public policy because
based on the record before the Court, New York does not have a materially
greater interest in this dispute than Virginia.” 2019 WL 1322621, at *5. In
In re McCorhill Pub., Inc., 86 B.R. 783, 793 (Bankr. S.D.N.Y. 1988), the Court
made a single reference to New York’s “strong public policy against interest
rates which exceed 25%, which policy must be enforced,” but ultimately applied
New York law on an unrelated basis.


                                      23
     Having concluded that the parties’ choice-of-law must be

enforced and thus that Nevada usury law governs the transaction,

defendant’s usury defense fails as a matter of law.                    Accordingly,

plaintiff’s motion for summary judgment dismissing defendant’s

usury defense is granted, and defendant’s motion for summary

judgment as to its usury defense is denied.

                             *           *          *

     For the avoidance of doubt, even if the Court had concluded

that it was appropriate to disregard the parties’ Nevada choice-

of-law   provisions   and   apply   New      York    law     in    their     stead,

defendant’s usury defense still would fail insofar as it relies on

defendant’s contention that the value of the Warrant Agreements

“must be ascertained and added to the interest rate.”                   ECF No. 66

at 24. Specifically, NFusz maintains that “[b]ecause [the December

and January Warrants] were given as consideration for the loan and

because the warrants had value on the date they were conveyed to

EMA, they should be considered as part of NFusz’ total cost for

the loan, i.e., interest.”    Id. at 22.      To the contrary, the Second

Circuit has expressly rejected the argument that the value of stock

purchase   warrants    delivered     to      a      lender        as     additional

consideration for a loan is in all instances to be factored into

the interest rate analysis.      See Chassman v. Shipley, 695 F. App’x

630, 633 (2d Cir. 2017) (summary order) (where parties agreed that,

in addition to paying a ten percent per annum interest rate on a

                                    24
loan, the borrower would also deliver stock warrants to the lender

as an “additional inducement” for making the loan, the assignment

of warrants did not constitute a payment of interest); see also

Phlo Corp. v. Stevens, No. 00 Civ. 3619 (DC), 2001 WL 1313387, at

*5 (S.D.N.Y. Oct. 25, 2001), aff’d, 62 F. App’x 377 (2d Cir. 2003)

(rejecting    the   argument    that   the   value   of   cashless    warrants

rendered the interest rate on a promissory note usurious where,

inter alia, “it was not clear that any effective interest rate in

excess of 25% would ever have to be paid, as the value of the

warrants was uncertain”). 19

      Instructive to this analysis is the consensus in this District

that the value of conversion discounts should not factor into the

usury analysis.     In a slew of recent holdings, see supra at 1 n.1,

Courts in this District have uniformly held that in transactions

in which the lender has the option to convert the outstanding

balance on a promissory note into shares of the borrower’s common



      19NFusz relies on Sabella v. Scantek Med., Inc., 2009 WL 3233703 (S.D.N.Y.
Sept. 25, 2009) and Hillair Capital Inv., L.P. v. Integrated Freight Corp., 963
F. Supp. 2d 336, 339 (S.D.N.Y. 2013) in support of its argument that “the value
of securities given to a lender in consideration for a loan must be added to
the interest-rate calculation.” ECF No. 66 at 22. Sabella and Hillair are
distinguishable, however, because they involved the transfer of common stock
shares that, unlike the warrant shares at issue here, had a fixed and certain
value on the date of delivery. (As noted supra at 2 n.2, warrant shares do not
represent immediate ownership of common stock but merely the option to purchase
shares of common stock at a fixed price in the future.)       While NFusz notes
correctly that the common stock shares at issue in Hillair were restricted
(i.e., subject to a six-month holding period such that they could not
immediately be resold), warrant shares are distinctly uncertain from a valuation
standpoint given the possibility that they will remain out of the money until
expiration and thus yield no value to the holder.


                                       25
stock in lieu of monetary repayment, the value of the conversion

discount is not to be included in the interest rate calculation

for purposes of determining whether the transaction is usurious.

See, e.g., Adar Bays, LLC v. Aim Expl., Inc., 285 F. Supp. 3d 698,

703 (S.D.N.Y. 2018) (rejecting the argument that the right to

convert loan principal into shares at a fixed discount should be

considered as interest in a usury calculation); Blue Citi, LLC v.

5Barz Int’l Inc., 338 F. Supp. 3d 326, 335 (S.D.N.Y. 2018) (same),

aff’d, No. 18-3044-CV, 2020 WL 1043452 (2d Cir. Mar. 4, 2020);

Union Capital LLC v. Vape Holdings Inc., No. 16 Civ. 1343 (RJS),

2017 WL 1406278, at *5 (S.D.N.Y. Mar. 31, 2017) (same).             These

rulings are instructive insofar as they rely for their reasoning

on features of conversion discounts that are equally applicable in

the context of warrant shares -- namely, the uncertainty of profits

and the uncertainty of exercisability. See Blue Citi, 338 F. Supp.

3d at 335 (“Interest is, by definition, a payment made with a

degree   of   certainty     and   regularity;   conversion   options,   by

contrast, lack certainty, because they may or may not be exercised

and because their value fluctuates depending on the prevailing

market price of the shares.         Thus a conversion price is not an

interest   payment   and,    accordingly,   does   not   fall   under   the

protection of the usury laws”); see also EMA Fin., LLC v. AIM

Expl., Inc., No. 18 Civ. 145 (ER), 2019 WL 689237, at *8 (S.D.N.Y.

Feb. 19, 2019) (“[T]he case law in this District is uniform in

                                     26
holding that the value of conversion discounts should not factor

into    the    usury     analysis.      The       reason   for   this     holding    is

straightforward: The value of the conversion discount simply is

too uncertain to include in a usury analysis.”). 20

       Here, any profit EMA stands to receive on the exercise of

warrant shares depends entirely upon the market price of NFusz

common      stock   at   the    time   the       warrant   shares   are   exercised.

Further, when the parties entered into the Warrant Agreements, it

was uncertain whether it would ever be to EMA’s benefit to exercise

the warrant shares, given the possibility that the warrant shares

would remain out of the money until their expiration dates.                          In

short,      warrant    shares    are   of    highly     uncertain    value,    and    a

transaction “is not usurious merely because there is a possibility

that the lender will receive more than the legal rate of interest.”




       20
        NFusz maintains that cases concerning the conversion discount “have no
bearing on the outcome of this case, which concerns valuation of the warrants
(given as up-front consideration for the loan) not valuation of a conversion
discount.”   ECF No. 68 at 23.    While NFusz is correct that the exercise of
conversion rights is mechanically distinct from exercising warrant shares, there
is, if anything, a more compelling case to be made for excluding the value of
warrant shares from the interest rate analysis than there is for excluding the
value of conversion discounts.     Indeed, whereas the profits a lender might
realize from electing to convert common stock shares at a fixed discount-to-
market-price is, at least theoretically, exactly the same no matter the price
of the stock (and therefore not actually dependent on the market price of
borrower’s stock at the time of conversion), the value of warrants turns
directly on the borrower’s stock price in excess of the warrant’s strike price
at the time of exercise, rendering the valuation of warrants far less certain.
Cf. Adar Bays, 285 F. Supp. 3d at 703 (recognizing that the profits a lender
may receive from electing to convert loan principal into shares at a fixed
discount “is materially more uncertain than a right to receive cash” given,
inter alia, the fact that “stock is not necessarily fully liquid and it cannot
always be disposed immediately”).


                                            27
Phlo, 2001 WL 1313387, at *4.       Accordingly, even if New York rather

than Nevada law applied, the Court still would not have concluded,

as NFusz urges, that the value of the Warrant Agreements should

factor into the usury analysis.

      Nor is the Court persuaded by defendant’s argument that the

December Note would be usurious even without factoring the value

of the warrant shares into the interest rate analysis.                 See ECF

No. 66 at 15. 21     New York law is clear that a borrower may only

raise a defense of criminal usury as a defense to repayment and

not, as defendant attempts here, to void a transaction in which

the borrower has already repaid the allegedly usurious loan.                See

Intima-Eighteen, Inc. v. A.H. Schreiber Co., 172 A.D.2d 456, 457–

58, 568 N.Y.S.2d 802 (1991) (“The statutory exception for interest

exceeding 25 percent per annum is strictly an affirmative defense

to an action seeking repayment of a loan and may not, as attempted

here, be employed as a means to effect recovery by the corporate

borrower”) (citations omitted); K9 Bytes, Inc. v. Arch Capital

Funding, LLC, 56 Misc. 3d 807, 815, 57 N.Y.S.3d 625, 631 (N.Y.

Sup. Ct. 2017) (“It has long been settled in this state that




      21 NFusz argues that the combination of (1) the December Note’s stated 8%

per annum interest rate; (2) the December Note’s 10% original issue discount;
and (3) the December Note’s required weekly repayment provision pushes the
effective annual interest rate on the December Note above the 25% criminal usury
cap, even without accounting for the valuation of the December Warrant
Agreement. See ECF No. 66 at 23-24.


                                      28
criminal usury may only be asserted as a defense           by a corporation,

and never as a means to seek affirmative relief.”). 22

      Having concluded that the transactions are not criminally

usurious, the Court turns to an analysis of the disputed cashless

exercise formula.

      B.      The Cashless Exercise Formula

      The parties’ cross-motions for summary judgment set forth

their respective positions regarding the proper cashless exercise

formula. 23    Whereas EMA urges the Court to declare that the plain-

language reading of the formula is appropriate (and thus that EMA

was entitled to 7,272,727 shares of NFusz common stock at the time

of   exercise),      NFusz   insists    that   the   formula   as   written    is

inconsistent with various other provisions within the four corners

of   the   Warrant    Agreement   and    “deviate[s]    radically     from    the

industry-recognized definition of cashless exercise.”               ECF No. 66

at 26-27.      NFusz maintains that it signed the Warrant Agreements

having “overlooked the transposed letters” that resulted in the


      22 In light of the foregoing, the Court need not weigh in on the question

of whether a finding of criminal usury would, as NFusz contends, render the
transactions void ab initio. See Carlone v. Lion & the Bull Films, Inc., 861
F. Supp. 2d 312, 321 (S.D.N.Y. 2012) (“It is an open question under New York
law whether a criminally usurious loan is void ab initio or whether a successful
defense based on criminal usury results merely in the cancellation of the
interest obligation or in a revised obligation to pay a non-usurious rate.”).

      23 Having dismissed NFusz’s usury defense, the parties’ cross-motions –-

i.e., EMA’s request for declaratory relief and NFusz’s reformation counterclaim
–- are, practically speaking, mirror images insofar as they seek to enforce the
cashless exercise formula in the manner each party deems proper. Because the
analyses are interwoven, they are considered together herein.


                                        29
formula’s deviation from the industry-recognized standard, and

that, due to what NFusz’s maintains was an error, the Warrant

Agreements must be rescinded or reformed.

       As discussed infra, the Court finds that the plain-language

reading that EMA urges yields results that are both commercially

unreasonable and plainly inconsistent with other provisions of the

Warrant Agreements.         Indeed, analyzed in their entirety, the

Agreements     reveal    that    the    cashless       exercise     formula    has   a

particular purpose that can only be reconciled with the version of

the cashless exercise formula that NFusz maintains is correct.

Because the Court concludes that the cashless exercise formula has

only    one    reasonable       interpretation         and   must     be    reformed

accordingly, EMA’s request for declaratory relief is denied and

NFusz’s counterclaim for reformation is dismissed as moot.

              1.    Principles of Contract Interpretation

       “[I]n       the   absence       of        ambiguity   or     other     factual

complexities, contract interpretation presents a question of law

that the district court may decide on summary judgment.”                      Galardi

v. Naples Polaris, LLC, 301 P.3d 364, 366 (Nev. 2013) (citing

Ellison v. Cal. State Auto. Ass’n, 797 P.2d 975, 977 (Nev. 1990)).

“A contract is ambiguous if its terms may reasonably be interpreted

in more than one way,” Anvui, LLC v. G.L. Dragon, LLC, 163 P.3d

405, 407 (Nev. 2007), but ambiguity does not arise simply because

the parties disagree on how to interpret their contract.                          See

                                            30
Parman v. Petricciani, 272 P.2d 492, 493–94 (Nev. 1954) (concluding

that summary judgment was appropriate because the interpretation

offered by one party was unreasonable and, therefore, the contract

contained no ambiguity), abrogated on other grounds by Wood v.

Safeway, Inc., 121 P.3d 1026 (Nev. 2005).              Moreover, under Nevada

law, “evidence of trade usage . . . can be used to ascertain or

illuminate contract terms.”         Galardi, 301 P.3d 364 (Nev. 2013). 24

      Finally, “[a] contract should not be construed so as to lead

to an absurd result.”         Nuveda, LLC v. Bady, 404 P.3d 399 (Nev.

2017)      (quoting    Reno     Club,        Inc.    v.   Young     Inv.    Co.,

64 Nev. 312, 325, 182 P.2d 1011,             1017   (1947)).      Nor   should   a

contract be interpreted “so as to make meaningless its provisions.”

Mendenhall v. Tassinari, 403 P.3d 364, 373 (Nev. 2017).

             2.   Competing Interpretations of Cashless Exercise

      To determine whether EMA is entitled to the declaration it

seeks, the Court looks not only to the plain terms of the cashless




      24Because plaintiff’s request for declaratory relief sounds in contract,
and because the contracts at issue are governed by Nevada law, see supra at 15-
23, the Court applies Nevada law to this issue. See Fin. One Pub. Co. v. Lehman
Bros. Special Fin., 414 F.3d 325, 333 (2d Cir. 2005) (“New York courts decide
the scope of [contractual choice-of-law] clauses under New York law, not under
the law selected by the clause.”); Lazard Freres & Co. v. Protective Life Ins.
Co., 108 F.3d 1531, 1540 (2d Cir. 1997) (“[U]nder New York law, a contractual
choice of law provision governs . . . cause[s] of action sounding in contract.”).
As previously noted, § 5(e) of the December Warrant Agreement states that “[a]ll
questions concerning the validity, enforcement, and interpretation of this
Warrant shall be determined in accordance with the provisions of the Purchase
Agreement.” Section 9(a) of the December SPA states, in turn, that “[t]his
Agreement shall be governed by and construed in accordance with the laws of the
State of Nevada without regard to principles of conflicts of laws.”


                                        31
exercise formula but also to the purpose of the cashless exercise

mechanism as evidenced by the Warrant Agreements as a whole.                In

so doing, the Court concludes that the cashless exercise formula

that EMA maintains is correct is not only in conflict with other

provisions of the Warrant Agreements but also “lead[s] to an absurd

result.”    Reno, 182 P.2d at 1017.

      First, the cashless exercise formula as written cannot be

reconciled with the provisions of the December Warrant Agreement

that describe “cashless exercise” as a method of effectuating

payment for NFusz common stock shares. 25          As previously noted, §

2(a) of the Warrant Agreements provides for two mechanisms by which

EMA can transmit payment to NFusz for the common stock shares:

(1) by “wire transfer or cashier’s check” (i.e., with cash or cash

equivalents), or (2) by cashless exercise. Consistent with § 2(a),

the Notice of Exercise Form that EMA is required to deliver to

NFusz in order to exercise its warrant shares requires EMA to

designate whether payment for the common stock shares will be made

“in lawful money of the United States” (i.e., on a cash basis), or

through a “cancellation” of warrant shares.             ECF No. 67-4.      The

Warrant Agreement read in its entirety thus makes clear that the


      25 For example, § 2(a) of the Warrant Agreement states that, within three

days of EMA having delivered the Notice of Exercise form to NFusz, “[NFusz]
shall have received payment of the aggregate Exercise Price of the shares
thereby purchased by wire transfer or cashier’s check drawn on a United States
bank, unless payment is being made by cashless exercise as provided in Section
2(c) below.” (emphasis added).


                                      32
function of the cashless exercise formula is to calculate the

number of common stock shares owed to EMA after “cancelling” (i.e.,

deducting) the number of warrant shares necessary to pay the

aggregate exercise price of the common stock shares requested. 26

Stated otherwise, instead of paying for the common stock shares on

a cash basis for $55,000 (i.e., 500,000 shares multiplied by a

$0.11   strike   price),    the   cashless    exercise    formula    (properly

construed) permits EMA to transmit the $55,000 by effectively

selling back enough shares to make up the strike price. 27

      Because “payment” in the context of cashless exercise takes

the form of “cancelled” shares, the cashless exercise mechanism

only makes sense if it results in EMA receiving fewer common stock

shares upon exercising its warrant shares on a cashless basis than


      26 When asked at oral argument whether the Court was correct in its

understanding that “cashless exercise is not free, but rather an alternative
form of payment which involves the cancellation of warrant shares,” ECF No. 77
at 5, counsel for EMA responded as follows: “That is correct.          [Cashless
exercise] involves the cancellation of warrant shares. So if there were 500,000
warrant shares, and you cancelled half, you took 250,000, you would be reduced
to 500. So you consume the warrant shares over time, and in that respect, it’s
not free.” ECF No. 77 at 5. This response was, at best, misleading.
      It is of course true that when a warrant holder exercises fewer than all
of his outstanding warrant shares, the unexercised portion of his warrant shares
is correspondingly reduced. (Indeed, the December Warrant Agreement expressly
states that “[p]artial exercises of this Warrant resulting in purchases of a
portion of the total number of Warrant Shares available hereunder shall have
the effect of lowering the outstanding number of Warrant Shares purchased.”).
ECF No 67-3 at 3. But the “lowering” or “reduction” of outstanding warrant
shares plainly is not, as counsel would have the Court believe, the sort of
“cancellation” that the cashless exercise mechanism contemplates.

       27 In the instant case, the market price at the time of exercise was $1.71

per share, meaning that it would take 32,164 shares to pay the $55,000 exercise
price.     ($55,000 divided by $1.71 equals 32,164.)     Subtracting 32,164 from
500,000 yields 467,836 shares –- i.e., precisely the number of shares due under
the formula that NFusz maintains is correct.


                                       33
it would have been entitled to if it were to have exercised the

same number of warrant shares and elected to transmit payment on

a cash basis.     Whereas NFusz’s formula accomplishes this result,

EMA’s   formula   does    precisely   the       opposite,    entitling    EMA   to

exchange 500,000 warrant shares for over seven million shares of

NFusz common stock without any payment whatsoever.               This result is

plainly at odds not only with the provisions of the Warrant

Agreement that describe “cashless exercise” as an alternative

mechanism of payment, but also with (1) the provision in the

December Warrant Agreement that entitles NFusz to purchase a “up

to 1,200,000 shares,” ECF No. 67-3 at 2 (emphasis added); and (2)

the language in the December SPA stating that, as part of the

transaction, the “Company shall issue warrants to Buyer to purchase

1,200,000 shares of common stock.”           ECF No. 51-1 at 2.          Awarding

EMA the declaratory relief it seeks would therefore require the

Court to interpret the Agreements “so as to make meaningless

[these] provisions.”      Mendenhall, 403 P.3d at 373.

     Indeed, not only does the cashless exercise formula as written

entitle EMA to an exponentially greater number of common stock

shares when payment is made on a cashless basis than when payment

is made with cash, but the formula as written also entitles EMA to

an increasingly greater number of common stock shares as the market

price   for   NFusz     common   stock     increases,       without   regard    to

proportionality    of    ownership.        To    date,   EMA    has   failed    to

                                      34
articulate a single principled basis for the windfall to which it

purports to be entitled. 28

      By   contrast,    under   the   formula   that    NFusz   maintains    is

correct, the number of shares delivered to the warrant holder upon

a cashless exercise is always reduced by the cost of exercising

those shares.      NFusz’s formula (unlike EMA’s) thus provides for

that which the Agreements unambiguously contemplate –- namely,

that under a cashless exercise the holder transmits payment for

the requested shares in the same amount that the holder could have

transmitted via cash.      Further, under NFusz’s formula, the maximum

number of common stock shares purchasable by EMA is the same

regardless of whether the warrants are exercised on a cash or

cashless basis, and the formula never yields a result that exceeds

the 1,200,000 maximum.




      28 At oral argument, counsel for EMA made the argument that the cashless
exercise formula was designed to give the company “an economic incentive to
file a registration statement so there would be no cashless exercise
whatsoever,” positing further that “[NFusz] could take [the cashless exercise]
right away simply by filing a registration statement.” ECF No. 77 at 6. But
even assuming, arguendo, that immediately following the transaction’s closing
date NFusz had filed a registration statement with respect to the shares of
common stock underlying EMA’s warrants, there would have been no guarantee that
the registration would have been effective prior to the time in which EMA sought
to exercise the 500,000 shares on a cashless basis. In such a scenario, the
purported “incentive” clearly would not have served its purpose.
      In any event, the Agreements –- which presumably could have required NFusz
to file a registration statement with the SEC within a stated period of time –
- offer no indication whatsoever that the parties intended for such an incentive
to operate.   To the contrary, the SPAs state only that “[t]he Company will
obtain and, so long as the Purchaser owns any of the Securities, maintain the
listing and trading of its Common Stock on the OTCBB, and OTCQB, or OTC Pink or
any equivalent replacement exchange, the NASDAQ Stock Market (“NASDAQ”), the
New York Stock Exchange (“NYSE”), or the NYSE MKT.” ECF No. 51-1 at 8.

                                      35
     Moreover, as noted previously, Nevada law permits “evidence

of trade usage . . . [to] be used to ascertain or illuminate

contract terms,” Galardi, 301 P.3d at 364.            Here, NFusz has

presented uncontroverted evidence of an industry standard for

“cashless exercise” that clearly supports its own interpretation.

See ECF No. 66 at 27.    Rather than rebut NFusz’s argument that the

formula   as   written   “deviate[s]   radically   from   the   industry-

recognized definition of cashless exercise,” ECF No. 66 at 26-27,

EMA states only that “parties [to a contract] may chose [sic] a

different approach,” ECF No. 60 at 29, and cites two SEC filings

reflecting transactions with other companies in which EMA claims

to have used the same cashless exercise formula at issue here.

Remarkably, however, one of the two SEC filings includes the

formula that NFusz maintains is the “industry standard” version.

See ECF No. 64-5 at 10.

     The Court need not even consider NFusz’s arguments regarding

the “industry standard” formula, however, because the Agreements

viewed in their entirety reveal that the cashless exercise formula

is intended to operate in precisely the manner that NFusz’s formula




                                  36
contemplates. 29    Indeed, because the formula cannot reasonably be

interpreted in any other manner, the Court concludes as a matter

of law that NFusz’s position regarding the cashless exercise

formula is the correct one, and that the Agreements must be

enforced accordingly.


IV.   Conclusion

      For the reasons stated herein, the Court grants EMA’s motion

for partial summary judgment dismissing NFusz’s usury defense and

denies NFusz’s cross-motion for summary judgment on its usury

defense.    Further, the Court denies EMA’s motion for a declaratory

judgment finding that the only reasonable reading of the cashless

exercise formula is the one advanced by NFusz and reforms the

formula accordingly.      Based on these rulings, NFusz’s alternative

requests for relief are dismissed as moot.




      29 Mathematically, NFusz’s formula can be understood as follows: Dividing
$800,000 (i.e., the value of the numerator in both formulas using the agreed
upon inputs) by “A” (i.e., the market price of $1.71), yields the number of
shares of common stock that EMA would be able to purchase using the profits
obtained by exercising 500,000 warrant shares at an exercise price of $0.11.
Stated otherwise, were NFusz to purchase 500,000 shares of NFusz common stock
in the open market, it would spend $855,000 (i.e., 500,000 shares multiplied by
$1.71 per share).    Pursuant to the terms of the Warrant Agreement, however,
NFusz is entitled to purchase shares at a discounted price of $0.11, such that
500,000 NFusz common stock shares are purchasable from EMA at a price of only
$55,000 (i.e., 500,000 shares multiplied by $0.11 per share). By spending only
$55,000 on the 500,000 shares, instead of $855,000, EMA yields a total profit
of $800,000 (i.e., $855,000 minus $55,000). Dividing the $800,000 profit by
$1.71 converts the total profit into the number of shares of NFusz common stock
that EMA would be able to purchase at the market price using the profits earned
via the exercise of its warrant shares, without any cash changing hands—-here,
$800,000 divided by $1.71, which yields 467,836 shares.


                                      37
